DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 8-10, filed March 22, 2021, with respect to the rejection(s) of Claims 1, 2, & 7 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ikeda et al (4317466).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9, 12-14, & 18-20 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Ikeda et al (4317466).
	Ikeda et al disclose:
	A time-based power boost control system comprising: a fluid source (1) configured to supply fluid; a relief device (13) configured to relieve pressure of the fluid supplied by the fluid A) and a second level of pressure (PC), higher than the first level of pressure, are allowed to be selectively used as the relief pressure level is active, a length of a boost-on time (e.g. “a few seconds”, Column 6, Lines 60-64) in which the second level of pressure is used as the relief pressure level is shorter than a preset maximum boost-on time limit (e.g. t in Fig. 3), and a length of a succeeding boost-off time  succeeding the boost-on time in which the first level of pressure is used as the relief pressure level is equal to or longer than a preset minimum boost-off time limit (e.g. “tens of seconds”, Column 7, Lines 6-12).  The time-based power boost control system further comprising a fluid passage (2) extending from the fluid source, wherein the fluid source comprises a hydraulic pump (1) of construction machinery, and the relief device comprises a relief valve (13) connected to the fluid passage; wherein the control device comprises a control unit (26, 31) and a control valve (24) selectively applying hydraulic pressure to the relief device under control of the control unit; and an input device (32, Column 7, Lines 51-58) by which an operator activates or in- activates the boost mode, wherein the control device controls the relief device such that, when the boost mode is in-active, only the first level of pressure of the first level of pressure and the second level of pressure is used as the relief pressure level.

	A time-based power boost control system comprising: a fluid source (1) configured to supply fluid; a relief device (13) configured to relieve pressure of the fluid supplied by the fluid source when the level of the pressure of the fluid exceeds a relief pressure level; and a control device (e.g. Fig. 7, 24, 25, 26, 31) configured to control the relief device such that, when a boost mode in which at least a first level of pressure (PA) and a second level of pressure (PC), higher than i.e. the PC level is used as the relief pressure level until the delay time set by 26-a is completed), and the first level of pressure is used as the relief pressure level when a cumulative length of at least one effective boost-on time (e.g. t in Fig. 3) in which the level of the pressure of the fluid exceeds a preset reference pressure level (PB) reaches a preset maximum effective boost-on time limit (e.g. “a few seconds”, Column 6, Lines 60-64).  Wherein, the reference pressure level is equal to the first level of pressure; and the control device controls the relief device such that a length of a boost-off time in which the first level of pressure is used as the relief pressure level is equal to or longer than a preset minimum boost-off time limit (e.g. “tens of seconds”, Column 7, Lines 6-12).  The time-based power boost control system further comprising a fluid passage (2) extending from the fluid source, wherein the fluid source comprises a hydraulic pump (1) of construction machinery, and the relief device comprises a relief valve (13) connected to the fluid passage; wherein the control device comprises a control unit (26, 31) and a control valve (24) selectively applying hydraulic pressure to the relief device under control of the control unit; and an input device (32, Column 7, Lines 51-58) by which an operator activates or in- activates the boost mode, wherein the control device controls the relief device such that, when the boost mode is in-active, only the first level of pressure of the first level of pressure and the second level of pressure is used as the relief pressure level.  

Allowable Subject Matter
Claims 2-6 & 15-17 are allowed.
s 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 2 & 10 are indicated as allowable because Claim 2 specifically requires that a control device configured to set a time period and control the relief device such that a cumulative length of at least one boost-on time over the time period in which the second level of pressure is used as the relief pressure level is shorter than a maximum boost-on time limit; and Claim 10 specifically requires that the control device sets a time period, and the maximum effective boost-on time limit for the time period, and when the cumulative length of the at least one effective boost-on time reaches the maximum effective boost-on time limit during the time period, the first level of pressure is used as the relief pressure level.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819.  The examiner can normally be reached on M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
May 13, 2021